Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed December 4, 2020. Claims 45, 55, and 66 have been amended. Claims 45-66 remain pending in this application.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed December 4, 2020, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jayaram et. al. (US 2018/0234810 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2016/0227387 A1), in view of Jayaram et. al. (US 2018/0234810 A1), which was listed on Notice of References cited submitted on September 17, 2020.

With respect to claim 45, Chiu discloses a computer-implemented method of generating a group-based communication interface that is configured to efficiently arrange an array of message communications within a defined display window (Figure 2), the group-based communication interface defining a priority pane (Figure 8 and [0041], where screen displays a priority block), a last actions pane (Figure 3, shows read messages and the time associated with the read message), and a missed pane (Figure 3, where the missed pane is associated with unread messages), the method comprising:
receiving a renderable priority object (Figure 8 and [0041], receiving messages with a priority block associated with the message), the renderable priority object comprising an unread message communication set related to a viewing user profile (Figure 8 and [0041], where the priority block displays unread messages); 
determining, an unread message communication display set from the unread message communication set ([0013] and [0041], displaying of unread messages in a priority block); and
rendering the unread message communication display set within the priority pane ([0041], unread messages are displayed in a priority block);
Chiu does not explicitly teach:
a first unread message communication comprising a mention identifier and a second unread message communication that does not include the mention identifier, wherein the mention identifier is located in a body of the first unread message communication and relates the first unread message communication to the viewing user profile; and
…based at least in part on the mention identifier…the unread message communication display set comprises the first unread message communication and not the second unread message communication;
However, Jayaram discloses:
wherein the unread message communication set comprises at least a first unread message communication comprising a mention identifier and a second unread message communication that does not include the mention identifier, wherein the mention identifier is located in a body of the first unread message communication and relates the first unread message communication to the viewing user profile (Figure 3B, [0068], [0099], and [0102]-[0103], where user sees messages with mentions of user’s name but may skip through messages that do not mention the user); and
…based at least in part on the mention identifier…the unread message communication display set comprises the first unread message communication and not the second unread message communication ([0098]-[0099], automatically scrolling through messages to display messages with augmentation);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Chiu with the teachings of 
With respect to claim 46, the combination of Chiu and Jayaram discloses the method of claim 45, wherein Chiu discloses:
receiving a renderable last actions object, the renderable last actions object comprising a sent message communication set (Figure 3);
determining a second set of display messages to display from the sent message communication set ([0047], latest action by the user for unread messages); and
rendering displaying a portion of the second set of display messages within the last actions pane (Figure 3).
With respect to claim 47, the combination of Chiu and Jayaram discloses the method of claim 46, wherein Chiu discloses an indication of recently accessed files (Figure 2 and [0047], read messages accessed) and Jayaram further teaches the renderable last actions object comprises at least one of a channel history list associated with a plurality of group-based communication channels ([0058]).
With respect to claim 48, the combination of Chiu and Jayaram discloses the method of claim 47, wherein Chiu discloses a portion of the indications of recently accessed files with the last actions pane ([0012] and [0047]) and Jayaram further discloses rendering at least one of displaying a portion of the channel history list ([0058]). 
With respect to claim 49, the combination of Chiu and Jayaram discloses the method of claim 47, wherein Chiu discloses simultaneously rendering a portion of the indications of recently accessed files, and a portion of the second set of display 
With respect to claim 50, the combination of Chiu and Jayaram discloses the method of claim 46, wherein Chiu discloses simultaneously rendering displaying the last actions pane and the priority pane (Figure 5 and Figure 8).
With respect to claim 51, the combination of Chiu and Jayaram discloses the method of claim 45, wherein Chiu discloses:
receiving a renderable missed object, the renderable missed object comprising a second unread message communication set (Figure 3 and [0041]);
determining a third set of display messages to display from the second unread message communication set ([0041], where non-priority block of messages constitutes the third set); and
rendering displaying a portion of the third set of display messages within the missed pane (Figure 8, displaying non-priority block 46).
With respect to claim 52, the combination of Chiu and Jayaram discloses the method of claim 51, wherein Jayaram further discloses the renderable missed object comprises a trending group-based communication channels list ([0058], group treads).
With respect to claim 53, the combination of Chiu and Jayaram discloses the method of claim 52, wherein Jayaram further discloses simultaneously rendering displaying a portion of the second unread message communication set and the trending group-based communication channels list ([0042], group threads).
With respect to claim 54, the combination of Chiu and Jayaram discloses the method of claim 51, wherein Chiu discloses simultaneously rendering displaying the missed pane and the priority pane (Figures 5 and 8).
With respect to claim 65, the combination of Chiu and Jayaram discloses the method of claim 45, wherein Jayaram further discloses the renderable priority object further comprises a group-based communication channel identifier set ([0058]), and wherein each one of the unread message communication set is associated with a group-based communication channel identifier of the group-based communication channel identifier set ([0058]).
With respect to claims 55-64 and 66, the computer program product and apparatus do not limit or further define over the method of claims 45-54. The limitations of claims 55-64 and 66 are essentially similar to the limitations of claims 45-54. Therefore, claims 55-64 and 66 are rejected for the same reasons as claims 45-54. Please see rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458   
February 9, 2021